Citation Nr: 1620681	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  06-24 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for bilateral pes planus with secondary plantar fasciitis and tarsal tunnel component.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from September 1955 to June 1965.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In a March 2010 decision, the Board remanded the issue for additional development.

In August 2012, the Board denied the Veteran's claim of entitlement to an increased rating for bilateral pes planus with secondary plantar fasciitis and tarsal tunnel component.  In a February 2014 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's August 2012 denial of increased rating for bilateral pes planus with secondary plantar fasciitis and tarsal tunnel component and remanded the claim for readjudication.

In August 2012, the Board denied the Veteran's claim of entitlement to an increased rating for bilateral pes planus with secondary plantar fasciitis and tarsal tunnel component.  In a February 2014 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's August 2012 denial of increased rating for bilateral pes planus with secondary plantar fasciitis and tarsal tunnel component and remanded the claim for readjudication.

In December 2014, the Board denied the Veteran's claim of entitlement to an increased rating for bilateral pes planus with secondary plantar fasciitis and tarsal tunnel component.  Pursuant to a June 2015 Joint Motion for Remand and Court Order, the Court vacated and remanded the Board's December 2014 denial in this matter for readjudication consistent with the terms of the joint motion.

In August 2015, the Board denied the Veteran's claim of entitlement to an increased rating for bilateral pes planus with secondary plantar fasciitis and tarsal tunnel component.  Pursuant to a March 2016 Joint Motion for Remand and Court Order, the Court vacated and remanded the Board's April 2015 denial in this matter for readjudication consistent with the terms of the joint motion.

The Board notes that the Veteran's claim has been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.  As an aside, the Board observes that that an old draft decision was inadvertently associated with the Veteran's paper claims file and uploaded to VBMS.  This draft document was neither signed by a Veterans Law Judge nor dispatched by the Board, and it has no legal bearing in the current proceedings.  See BVA Decision (August 12, 2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board is unable to evaluate the Veteran's disability on the current evidence of record for the appeal period.  Notably, the last VA feet examination was conducted in March 2011 and there are no treatment records since 2011.

Therefore, to ensure that the VA has met its duty assist, and in view of the considerable period of time that has elapsed since the Veteran's last VA feet examination and the medical questions raised in light of the most recent Court remand, the Board finds that remand is necessary for a new VA examination.  38 C.F.R. § 3.159(c)(4).  See also, Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Additionally, the record should be supplemented with all outstanding pertinent treatment records dated since 2011.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain all pertinent outstanding treatment records, to include all updated VA treatment records since 2011.

2.   The Veteran should be scheduled for a VA feet examination to ascertain the severity of his service-connected for bilateral pes planus with secondary plantar fasciitis and tarsal tunnel component using the appropriate Disability Benefits Questionnaire.  All symptoms should be reported in detail.  The VA electronic claims files should be made available to the examiner.

(a)  The examiner should indicate whether the Veteran's bilateral foot disability has symptoms as follows:

(i) Marked pronation;
(ii) Extreme tenderness of the plantar surface of the feet;
(iii) Marked inward displacement;
(iv) Severe spasm of the tendo Achillis on manipulation;
(v) Symptoms that were not improved by orthopedic shoes or appliances.

(b)  The examiner should identify the severity, frequency, and duration of any other symptoms associated with service-connected for bilateral pes planus with secondary plantar fasciitis and tarsal tunnel component.

(c)  The examiner should indicate whether the Veteran's symptoms include objective evidence of the following:

(i) Marked deformity;
(ii) Pain on manipulation and use accentuated;
(iii) Indication of swelling on use;
(iv) Characteristic callosities.

(d)  If pronounced disability is shown of the feet, to the extent possibly, with review of the Veteran's history, treatment, and examination findings, the examiner should indicate for how long (years) the disability was this disabling.

The examination reports must include a complete rationale for all opinions and conclusions reached.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  After completing the above and any other development as may be indicated by the newly developed record, the Veteran's claim should be re-adjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


